Title: To Thomas Jefferson from Theodorus Bailey, 16 June 1804
From: Bailey, Theodorus
To: Jefferson, Thomas


          
            Dear sir,
            New York 16th: June 1804
          
          I was honored with your letter under date of the 10th: instant, on thursday. and shall be very happy, if I can render you any service on this, or any other occasion. my acknowledgment of the receipt of your letter was defferred yesterday by reason of severe indisposition; and I am still so unwell as to be under the necessity of employing my son as my emanuensis; the same cause compelled me to make use of a confidential friend to execute your commission, though in my own name. The circumstances attending the batch of Champaigne wine to which you allude are these; it was shipped at Norfolk by a Mr. Meyer, consigned to Messrs. Isaac Moses & sons of this City as the property of Mr. Bréant and another Frenchman; the price at which it was last sold I could not precisely ascertain, but it was considerably under a dollar the bottle. my friend further informs me that he has seen the Cooper who within a few days past assorted it and put up the full and sound bottles in boxes; and there is about the quantity you wish to purchase. the present selling price is a dollar the bottle; but my agent who is now engaged in treating for the purchase is in hopes it may be had for eighty seven or ninety cents. From all the facts I have been able to collect respecting this wine, I have not a doubt but it is part of the batch shipped at Norfolk to which you refer me. I hope to have it in my power by the Mail of tomorrow, or monday at farthest, to give you the result of my negociation on this subject.
          With assurances of my high consideration and respect I am Your most obedt. Servt.
          
            Theodorus Bailey
          
         